Case: 16-17359   Date Filed: 06/28/2017    Page: 1 of 5


                                                      [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-17359
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 9:16-cv-81794-WPD



NASEDRA K. LUMPKIN,

                                              Plaintiff - Appellant,

versus

ATTORNEY GENERAL,
STATE OF FLORIDA,
ASSISTANT STATE PROSECUTOR,
Julie Hogan,
ASSISTANT STATE PROSECUTOR FOR THE ATTORNEY GENERAL,
Nicholas B. Cox,
FIFTEENTH JUDICIAL CIRCUIT OF FLORIDA IN AND FOR PALM BEACH
COUNTY,

                                              Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (June 28, 2017)
              Case: 16-17359     Date Filed: 06/28/2017   Page: 2 of 5


Before JULIE CARNES, JILL PRYOR, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Nasedra Lumpkin, a Florida prisoner proceeding pro se, appeals the district

court’s dismissal -- pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) -- of his 42 U.S.C. §

1985 complaint for failure to state a claim. No reversible error has been shown;

we affirm.

      We review de novo the district court’s dismissal for failure to state a claim

pursuant to section 1915(e)(2)(B)(ii), applying the same standards that govern Fed.

R. Civ. P. 12(b)(6). Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997).

We view the complaint in the light most favorable to the plaintiff, accepting the

fact allegations in the complaint as true. Dimanche v. Brown, 783 F.3d 1204, 1214

(11th Cir. 2015). In addition, we construe liberally pro se pleadings. Alba v.

Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

      As an initial matter, we reject Lumpkin’s contention that the district court

erred in applying 28 U.S.C. § 1915 to his complaint. Lumpkin’s complaint was a

civil action filed by a prisoner against government officials, and Lumpkin was

granted permission to proceed in forma pauperis in the district court; so,




                                          2
              Case: 16-17359     Date Filed: 06/28/2017   Page: 3 of 5


Lumpkin’s complaint was subject to the screening procedures of section 1915. See

28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(a).

      In his complaint, Lumpkin named as defendants the State of Florida,

Florida’s Attorney General, two assistant state prosecutors, and a state court judge.

Lumpkin alleged that defendants engaged in a conspiracy to violate his

constitutional rights by filing an unlawful charging instrument and probable-cause

affidavit in conjunction with Lumpkin’s state-court criminal proceeding. Lumpkin

also alleged that defendants violated his Sixth Amendment rights by “taint[ing]”

the jury through “illegal testimony.”

      Lumpkin purports to assert a claim pursuant to 42 U.S.C. § 1985; he does

not specify under what subsection he intends to bring his claim. Because

Lumpkin’s complaint contains no allegations about a conspiracy to prevent an

officer from performing his duties, he states no claim for relief under section

1985(1). Lumpkin also states no claim for relief under the first portion of section

1985(2), which applies only to conspiracies alleged to have deterred testimony in

federal court. See McAndrew v. Lockheed Martin Corp., 206 F.3d 1031, 1036 n.2

(11th Cir. 2000) (en banc).

      In addition, because Lumpkin has failed to allege the existence of a “racial,

or perhaps otherwise class-based, invidiously discriminatory animus behind the

conspirators’ action,” he has stated no claim for relief under section 1985(3). See


                                          3
              Case: 16-17359     Date Filed: 06/28/2017    Page: 4 of 5


Childree v. UAP/GA AG Chem., 92 F.3d 1140, 1147 (11th Cir. 1996). For the

same reason, Lumpkin states no claim for relief under the second portion of section

1985(2), which also applies only if the conspirators act “with intent to deny to any

citizen the equal protection of the laws,” or to injure a person who seeks to enforce

“equal protection of the laws.” Cf. Kush v. Rutledge, 103 S. Ct. 1483, 1487 (1983)

(noting that both the second part of section 1985(2) and section 1985(3) contain

“language requiring that the conspirators’ actions be motivated by an intent to

deprive their victims of the equal protection of the laws.”); Griffin v. Breckenridge,

91 S. Ct. 1790, 1798 (1971) (explaining -- in the context of section 1985(3) -- that

the “language requiring intent to deprive of equal protection, or equal privileges or

immunities, means that there must be some . . . invidiously discriminatory animus

behind the conspirators’ action.”). Lumpkin, thus, has failed to state a claim for

relief under 42 U.S.C. § 1985.

      Construing liberally Lumpkin’s complaint as one attempting to assert a

claim under 42 U.S.C. § 1983, Lumpkin can still state no claim for relief. First, the

State of Florida is no “person” for purposes of section 1983. See Will v. Mich.

Dep’t of State Police, 109 S. Ct. 2304, 2312 (1989). In addition, each of the

named defendants is entitled to immunity. Lumpkin has alleged no facts

demonstrating that the state court judge “acted in the clear absence of all

jurisdiction”: the state court judge is thus entitled to absolute immunity from


                                          4
              Case: 16-17359    Date Filed: 06/28/2017   Page: 5 of 5


damages arising from acts taken in his judicial capacity. See Sibley v. Lando, 437

F.3d 1067, 1070 (11th Cir. 2005). Likewise, the Florida Attorney General and the

state prosecutors are entitled to prosecutorial immunity for conduct involved in

initiating Lumpkin’s prosecution and in presenting the State’s case. See Imbler v.

Pachtman, 96 S. Ct. 984, 995 (1976).

      Moreover, because Lumpkin seeks to challenge the constitutionality of his

convictions -- and because a judgment in Lumpkin’s favor “would necessarily

imply the invalidity of his conviction or sentence” -- Lumpkin’s section 1983

claim is barred by Heck v. Humphrey, 114 S. Ct. 2364, 2372 (1994).

      Because Lumpkin’s complaint states no claim upon which relief could be

granted -- and because amendment would be futile -- we affirm the district court’s

dismissal.

      AFFIRMED.




                                         5